El Juez Asociado Señor De Jesús
emitió la opinión del tribunal.
Santos Torres Ojeda suscribió un pagaré al portador por la cantidad de $1,000 y para garantizarlo constituyó hipoteca sobre nna finca de su propiedad por escritura núm. 20 de 17 de abril de 1939 ante el notario Carlos D. Vázquez, ins-*405erita en el Registro de la Propiedad de Cagnas, al folio 52, tomo 41 de Guaynabo, finca 894, duplicado, inscripción ter-cera.
El 21 de febrero de 1944 el mismo Santos Torres Ojeda compareció ante el notario Andrés Mena Latorre y por es-critura num. 57 expuso que hallándose en su poder el pa-garé antes mencionado lo había destruido totalmente, por lo cual quería y consentía “bajo su exclusiva responsabilidad” que en el Registro de la Propiedad se cancelase totalmente la hipoteca que en garantía de la referida obligación había constituido por dicha escritura de 17 de abril de 1939.
El recurrente presentó la escritura de cancelación en el Registro de la Propiedad acompañada de la escritura de constitución de hipoteca, siendo denegada la cancelación por no haber dado fe el notario autorizante de haber inutilizado el pagaré en cuestión. En su lugar se tomó anotación pre-ventiva por 120 días.
A los efectos de convertir en inscripción definitiva la anotación preventiva, el recurrente volvió a presentar la es-critura de cancelación acompañándola esta vez de una decla-ración jurada del propio recurrente haciendo constar que hallándose el pagaré en su poder, lo había destruido total-mente. Volvió a denegar el Registrador la cancelación por el mismo fundamento, agregando que el procedimiento se-guido por el recurrente para acreditar la destrucción del pagaré con su declaración jurada, no es el prescrito por la Ley.
 El xíltimo párrafo del artículo 82 de la Ley Hipotecaria nos da la solución del presente caso. Dice así:
“Artículo 82. — .
“Las inscripciones hechas para responder de cantidades repre-sentadas por títulos al portador o trasmisibles por endoso, se cance-larán presentándose la escritura otorgada por los que hayan cobrado los créditos, en la cual debe consta,r haberse inutilizado e.n el acto de su otorgamiento, los títulos endosables o al portador. Si todos o al-gunos de dichos títulos se hubiesen extraviado, sólo podrán cancelarse *406dichas inscripciones por medio de mandamiento judicial crediiivo de haber recaído sentencia firme, obtenida por el procedimiento ordinario del Código de Enjuiciamiento' Civil, en que se declare haber quedado extinguidas dichas obligaciones.” (Bastardillas nuestras.)
El recurrente sin duda creyó de aplicación el art. 136 del Reglamento para la Ejecución de la Ley .Hipotecaria, y por ese motivo y no obstante lo prescrito en el último párrafo del art. 82 antes transcrito, acompañó la escritura de cons-titución de hipoteca y el affidavit de que se ha hecho refe-rencia. El art. 136 del Reglamento en lo pertinente dice así:
“Artículo 136. — -La misma escritura en cuya virtud se haya hecho la inscripción de una obligación, será título suficiente para cance-larla, si resultare de ella o de otro documento fehaciente que dicha obligación ha caducado o se ha extinguido.”
. No se necesita esfuerzo alguno para concluir que el art. 136 del Reglamento sólo se aplica al párrafo segundo del art. 82 de la Ley Hipotecaria que dice:
“No obstante lo dispuesto en el párrafo anterior, las inscripcio-nes o anotaciones a que el mismo se refiere, podrán cancelarse sin los requisitos expresados, cuando quede extinguido el derecho ins-crito por declaración de la ley, o resulte así de la misma escritura inscrita.”
Pero ése no es el caso ante nos. Aquí se trata de una obli-gación al portador para cancelar la cual se ha provisto un procedimiento adecuado en el art. 82 de la Ley Hipotecaria.
La destrucción del pagaré a los efectos del art. 82 equi-vale a su extravío, puesto que es físicamente imposible pre-sentarlo al notario para ser inutilizado por éste en el acto del otorgamiento. Para la cancelación de la hipoteca en tales casos requiere el art. 82 la garantía de una sentencia firme que acredite la destrucción o extravío del pagaré. Ninguna seguridad ofrecería a los que pudieran ser tenedo-res del pagaré hipotecario si la mera declaración jurada del dueño de la finca gravada, al efecto de que el pagaré estuvo *407en su poder y él lo había destruido, acompañando esta de-claración de una escritura de cancelación otorgada por él mismo, bastase para cancelar la hipoteca en el Registro. Podría ser falsa esa declaración y mediante ella perjudicar’ los derechos de un tercero que fuese tenedor del pagaré.

Por lo expuesto procede confirmar la nota recurrida.